By the Court, Bronson, J.
It is impossible to grant this motion for several reasons. 1. If the defendants are commissioners, the remedy is by appeal to the county judges. 2. If they are not commissioners, nothing has been done. Their act in laying out the road is merely void. 3. A certiorari will not reach the question. It brings up nothing but the record, which states that the road was laid out by the defendants as commissioners. 4, The defendants are clearly commissioners de facto, and,their acts are as valid, so far as the public is concerned, as though they were commissioners de jure.
Motion denied.